IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                           NOS. WR-87,329-02 AND WR-87,329-03


                EX PARTE EDWARD FERNANDEZ MEDRANO, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
      CAUSE NOS. CR35988A AND CR36058A IN THE 238TH DISTRICT COURT
                         FROM MIDLAND COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). A jury convicted Applicant of four

offenses of indecency with a child by exposure and assessed prison terms. The trial court cumulated

three of the prison terms to eight years and probated the other. Applicant appealed regarding the

stacking order, but the appellate court affirmed the convictions. Medrano v. State, Nos. 11-12-

00222-CR and 11-12-00223-CR (Tex. App.—Eastland del. Jul. 3, 2014).

       In these habeas applications, Applicant contends that he was denied his right, through no fault
                                                                                                     2

of his own, to pursue pro se petitions for discretionary review (PDRs) in this Court after his

convictions were affirmed by the appellate court. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.

1997). Applicant also attacks the merits of the convictions.

       The trial court, adopting the State’s prepared pleadings, recommends granting late PDRs. The

findings and recommendation are supported by the habeas record except as they apply to the

probated conviction. Because the probation for that count of conviction has not been revoked, this

Court lacks jurisdiction to consider the claims related to it. TEX . CODE CRIM . PROC. art 11.072; Ex

parte Valdez, 489 S.W.3d 462 (Tex. Crim. App. 2016).

       This Court holds that Applicant is entitled to the opportunity to file out-of-time petitions for

discretionary review of the judgments of the Eleventh Court of Appeals in Cause Nos.

11-12-00222-CR and 11-12-00223-CR that affirmed his convictions in Cause Nos. CR35988,

CR36058–Count I, and CR36058–Count II from the 238th District Court of Midland County.

Applicant shall file his petitions for discretionary review with this Court within 30 days of the date

on which this Court’s mandates issues.

       Applicant’s habeas claims attacking the merits of the non-probated convictions are dismissed.

Torres v. State, 117 S.W.3d 891 (Tex. Crim. App. 2003); Ex parte McPherson, 32 S.W.3d 860

(Tex. Crim. App. 2000). Applicant’s habeas claims regarding the conviction and probated sentence

in Cause No. CR36058–Count III are dismissed. TEX . CODE CRIM . PROC. art 11.072; Ex parte

Valdez, supra. Copies of this opinion shall be sent to the Texas Department of Criminal Justice-

Correctional Institutions Division and Pardons and Paroles Division.

Delivered: September 12, 2018
Do not publish